NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3215-15T3


PETER DALEDDA,

        Plaintiff-Appellant,

v.

LORETTA GUARDINO,

     Defendant-Respondent.
______________________________

              Argued August 1, 2017 – Decided August 17, 2017

              Before Judges O'Connor and Whipple.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Bergen County,
              Docket No. FM-02-1937-10.

              Jenny Berse argued the cause for appellant.

              Francesca S.       Blanco   argued    the   cause    for
              respondent.

PER CURIAM

        Plaintiff appeals from a March 22, 2016 Family Part order

denying his motion for reconsideration.             We affirm for the reasons

that follow.
     Plaintiff and defendant were married on June 21, 1987, and

had one child.    The couple divorced March 8, 2011, entering into

a property settlement and support agreement (the agreement).     The

agreement obligates plaintiff to pay defendant $42,500 per year

in permanent alimony in equal installments of $817.31 per week.

The agreement states plaintiff was fifty-two years of age at the

time of the divorce and worked as an executive chef in New York

City, making a salary of $180,400 per year.     He also had a 401K

savings plan through his employer and an Individual Retirement

Agreement (IRA).    Defendant had worked as a secretary, earning

$20,800 annually, but was unemployed at the time of the divorce.

She also had an IRA.     The parties agreed to an equal equitable

division of the marital portions of the various retirement and

other accounts.

     In March 2015, plaintiff lost his job.      In June 2015, he

stopped paying his alimony obligation.   Defendant moved to enforce

litigant's rights in July 2015.   Plaintiff cross-moved seeking to

terminate his alimony obligation, revisit his alimony obligation

upon obtaining employment, and emancipate the parties' child.

     On September 30, 2015, the Family Part judge found plaintiff's

unemployment to be temporary in nature, denied modification, and

issued an order requiring plaintiff to pay defendant $11,442.34

in alimony arrears and $2100 in child support arrears within

                                  2                         A-3215-15T3
fourteen days and to resume regular payments.           The Family Part

judge also denied emancipation of the parties' child.

      On October 9, 2015, plaintiff moved for reconsideration of

the September 30, 2015 order.      In October 2015, plaintiff secured

a new position earning $114,000 per year.         On December 2, 2015,

the Family Part judge entered an order granting plaintiff's motion

for reconsideration in part, granting plaintiff's request for

emancipation of the parties' child, denying plaintiff's request

for modification of alimony, and denying both parties' requests

for   counsel   fees.    The    Family   Part   judge   discredited   the

discrepancy in income between plaintiff's former position and his

new position, noting the cost of living in Florida, where plaintiff

resides, is lower than in New Jersey/New York, and plaintiff's

$114,000 per year salary was not in and of itself prima facie

evidence he was unable to earn what he previously earned to

establish changed circumstances.

      Defendant received no alimony payments from plaintiff and

filed another motion on December 8, 2015, seeking wage garnishment

and probation monitoring.      Plaintiff again moved for modification

of alimony.     On March 22, 2016, the Family Part judge granted

defendant's request for wage garnishment and probation monitoring

and ordered plaintiff to make a lump sum payment of $11,442.34

within thirty days.     Plaintiff appealed from the March 22, 2016

                                    3                            A-3215-15T3
order.     On appeal, plaintiff argues the court erred by denying

modification of alimony and requests the matter be remanded to a

different judge; plaintiff also contends he should be awarded

counsel fees.      We disagree and affirm.

     Appellate     review   is    particularly        deferential   to    family

courts' findings of fact because of their unique expertise. Cesare

v. Cesare, 154 N.J. 394, 413 (1998).           However, "[a] trial court's

interpretation of the law and the legal consequences that flow

from established facts are not entitled to any special deference."

Manalapan Realty v. Twp. Comm. of Manalapan, 140 N.J. 366, 378

(1995) (citing State v. Brown, 118 N.J. 595, 604 (1990); Dolson

v. Anastasia, 55 N.J. 2, 7 (1969); Pearl Assurance Co. Ltd. v.

Watts, 69 N.J. Super. 198, 205 (App. Div. 1961)).

     Plaintiff asserts the record does not support the judge's

determination and factual findings because the judge took no

testimony and overlooked the parties' agreement, the applicable

statutory    factors,   case     law,   and   the     substantial    change     in

plaintiff's circumstances.        He asserts he is entitled to a plenary

hearing.

     As    noted   above,   plaintiff       appeals    only   the   motion    for

reconsideration and not the original order.              See Fusco v. Bd. of

Educ., 349 N.J. Super. 455, 461-62 (App. Div.) (citing Pressler,

Current N.J. Court Rules, cmt. 6 on R. 2:5-1(f)(3)(i) (2002))

                                        4                                A-3215-15T3
(explaining this court only considers judgments and orders listed

in a notice of appeal), certif. denied, 174 N.J. 544 (2002).

Accordingly, we review for an abuse of discretion.       Ibid.    We also

note "[m]otions for reconsideration are granted under very narrow

circumstances."    Ibid.

           Reconsideration should be used only for those
           cases which fall into that narrow corridor in
           which either (1) the Court has expressed its
           decision based upon a palpably incorrect or
           irrational basis, or (2) it is obvious that
           the Court either did not consider, or failed
           to appreciate the significance of probative,
           competent evidence.

           [Ibid. (quoting D'Atria v. D'Atria, 242 N.J.
           Super. 392, 401 (Ch. Div. 1990); R. 4:49-2).]

       We discern no abuse of discretion on the part of the Family

Part judge.   As the judge correctly explained, when a party seeks

to modify any support obligation under an agreement, the party

must    demonstrate   "changed   circumstances"    supporting    such     a

modification.     See J.B. v. W.B., 215 N.J. 305, 327 (citing Lepis

v. Lepis, 83 N.J. 139, 146-48 (1980)).            A reduced income may

qualify as "changed circumstances."      Ibid.     Family Part judges,

however, have considerable discretion in determining whether a

changed circumstance warrants an alimony modification.          Larbig v.

Larbig, 384 N.J. Super. 17, 23 (App. Div. 2006).       This discretion

turns on a Family Part judge's "experience as applied to all the

relevant circumstances presented."      Ibid.      We further note the

                                   5                              A-3215-15T3
party seeking modification has the burden of demonstrating such

changed circumstances as would warrant relief from his or her

obligation.        Lepis, supra, 83 N.J. at 157.            When a supporting

spouse brings an application for a downward modification, the

central focus is on "the supporting spouse's ability to pay."

Miller v. Miller, 160 N.J. 408, 420 (1999).

       Although the judge noted plaintiff's reduced income, he also

noted the reduced reported income did not appear to be a permanent

circumstance.       In order to prove changed circumstances, the change

must be permanent.          Lepis, supra, 83 N.J. at 151.          Accordingly,

we conclude the Family Part judge's decision was not based on a

palpably incorrect basis.

       Plaintiff's income at the time of the agreement was $180,000.

Plaintiff asserts his current income from his new job is thirty-

seven percent lower, but plaintiff has not demonstrated he cannot

earn    more.      "Courts    have    consistently     rejected   requests   for

modification based on circumstances which are only temporary."

Ibid.    The issue is whether changed circumstances are enduring

enough to warrant a modification.              In other words, plaintiff must

demonstrate his decline in income and his ability to earn are

permanent.         The    motion   judge   correctly   concluded   plaintiff's

evidence     did     not     evince   a    showing     of   permanent   changed

circumstances.           Accordingly, there was no basis upon which the

                                           6                            A-3215-15T3
Family Part was required to conduct a plenary hearing.               See id.

at 157 (explaining a court should hold a plenary hearing if "a

party clearly demonstrate[s] the existence of a genuine issue as

to a material fact").

     We also conclude the court appropriately considered all of

the relevant probative and competent evidence. See D'Atria, supra,

242 N.J. Super. at 401.            The trial court reviewed plaintiff's

submissions and found plaintiff did not demonstrate his earning

capacity had substantially changed since the time the parties'

executed agreement.        We find no error on the judge's part in this

regard.

     Plaintiff's argument the Family Part judge disregarded the

provision in the agreement permitting an application to modify it

is unpersuasive.      Plaintiff was permitted to, and did, make such

an application, but he fell short of the proofs required to

establish changed circumstances.             Moreover, we reject the argument

plaintiff is entitled to a modification merely based on defendant's

employment status.

     In light of our decision, we need not address plaintiff's

argument   for   a   new   judge    to   hear    this   matter.   Plaintiff's

remaining arguments lack sufficient merit to warrant discussion

in a written opinion.        R. 2:11-3(e)(11)(E).

     Affirmed.

                                         7                            A-3215-15T3